                                                                             DISTRICT OF OREGON
                                                                                  FILED
                                                                                  April 06, 2018
                                                                          Clerk, U.S. Bankruptcy Court



  Below is an Order of the Court.




                                                           _______________________________________
                                                                     PETER C. McKITTRICK
                                                                     U.S. Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF OREGON



In re:                                           Case No. 17-34395-pcm11

MARK E. DELONG,                                  ORDER REGARDING DEBTOR’S
                                                 AMENDED MOTION TO EXTEND
                      Debtor.                    DEADLINES TO FILE A PLAN AND
                                                 DISCLOSURE STATEMENT AND TO
                                                 EXTEND THE EXCLUSIVITY PERIODS
                                                 PURSUANT TO 11 USC § 1121(d)



         THIS MATTER having come before the Court on Debtor's Amended Motion to Extend

Deadlines to File a Plan and Disclosure Statement and to Extend the Exclusivity Periods

Pursuant to 11 USC § 1121(d) [Dkt. #82]. The Court having duly considered the matter and the

argument of counsel, and finding good cause; NOW, THEREFORE,

         IT IS HEREBY ORDERED as follows:




{00031686:1}
Page 1 of 2 – ORDER RE DEBTOR’S MOTION TO EXTEND DEADLINES                     Motschenbacher & Blattner, LLP
                                                                                117 SW Taylor St., Suite 300
                                                                                    Portland, OR 97204
                                                                                   Phone: (503) 417-0508
                                                                                    Fax: (503) 417-0528
                     Case 17-34395-pcm11        Doc 93     Filed 04/06/18
         1)     the Debtor’s Motion is GRANTED with respect to the court ordered deadline to

         file a plan and disclosure statement. The Debtor shall file his plan and disclosure

         statement no later than April 12, 2018.

         2)     the Debtor’s Motion is DENIED with respect to extensions of the exclusivity

         periods specified in 11 USC § 1121(b) and (c).



                                                   ###

I certify that I have complied with LBR 9021-1(a)(2)(B). All responding parties have
affirmatively approved the form of order.

Order Presented by:

MOTSCHENBACHER & BLATTNER, LLP

/s/ Troy G. Sexton
Troy G. Sexton, OSB #115184
117 SW Taylor Street, Suite 300
Portland, OR 97204
Telephone: 503-417-0500
Facsimile: 503-417-0508
E-mail: tsexton@portlaw.com
Attorneys for Debtor




{00031686:1}
Page 2 of 2 – ORDER RE DEBTOR’S MOTION TO EXTEND DEADLINES                          Motschenbacher & Blattner, LLP
                                                                                     117 SW Taylor St., Suite 300
                                                                                         Portland, OR 97204
                                                                                        Phone: (503) 417-0508
                                                                                         Fax: (503) 417-0528
                       Case 17-34395-pcm11          Doc 93     Filed 04/06/18
